Title: To James Madison from William Eaton, 28 April 1801
From: Eaton, William
To: Madison, James


					
						No. 36.
						Sir.
						Tunis 28th. April 1801
					
					I have the honor and the satisfaction to inform you that the Ann  Maria, Captain George G. Coffin, arrived at Marseilles the 5th. instant.  In consequence of which I have ventured to propose and am actually discussing the project of a commercial convention with the Bey of Tunis, which promises the annihilation of the exceptionable articles of the treaty of peace, and other advantages.  This project is yet in embryo; but the principal commercial interest of the court is in favor of it, which gives me hopes that it will succede.  I should not have presumed on this step without special instructions from the President did I not flatter myself that my profiting of this favorable occasion would be more likely to meet his approbation than loosing it by punctilios: should this moment be let slip, changes which are likely to happen in Europe in relation to Barbary may forever bar the object.  I shall be careful to report my progress step by step: and shall indeavor to train out the discussion as long as prudence will permit in expectation of the President’s instructions for a revision of the subsisting treaty, which I have long since requested.  Whatever may be the result of this project it shall be kept clear of any additional sacrifices on the part of the United States.  And the idea will already be impressed with the Bey, that nothing will be considered as definitive without the President’s ratification, by and with the advice & consent of the Senate.
					On the 20th. inst. sailed from this port a Ragusa brig, Ben Venuto, Cap. Jovenni Jercovich, with dispatches from our Agent at Tripoli to Government.  Since which open communications from Mr. OBrien to Mr. Cathcart have passed through this office, among them copy of a letter from the Dey of Algiers to the Bashaw of Tripoli admonishing him of his contempt of the relation of Son and brother, and exhorting him to accept the gift of the United States and be tranquil.  It will appear by Mr. Cathcart’s letters that the original letter of the Dey has long since been recieved, and treated with contempt.
					From a P. S. of a letter from Mr. OBrien of 13th. inst. I decipher “The Dey told me that we should give Tripoli one hundred thousand dollars and with difficulty I got him to renounce the idea and write in our favor.  Should we consent  to pay the Jews will not advance except I produce an order of the United States so to do.  On this business the remedy is force on the part of the United States.”
					Day before yesterday arrived in ten days from Toulon two commissioners from the First Consul.  They have had audience with the Bey and tomorrow will pass on to Tripoli by land.  The object of this commission is not known.  If we may be allowed a conjecture, it aims at a pacification with Barbary.  A similar commission is said to have been destined for Algiers.  The French and English are always mining and countermining against each other here as elsewhere.  The invariable object of the former, is to deprive the latter of supplies from these regencies.
					The French national Gazette of 6th. April asserts that the Grand Signor has released all the French prisoners in his dominions and sent them home with particular marks of civility. He seems this moment to balance between fear and resentment, suspended in a doubtful policy whether to abandon the English or go to war with all Europe.  His actual situation is something worse than beating between Scylla and Charybdis.  Egypt is irretrievably lost to him.  And, like Holland, his territorial rights and Government will bye and bye be organized by a French model, and his fleet taken under English discipline: And, as I have long since conjectured, except a countinghouse  policy save the Barbary regencies they also will undergo a revolution.  I have the honor to be with great respect, Sir, your most obedient
					
						William Eaton
					
					
						P. S.  At Bizerte 6. May.  Day before yesterday intelligence arrived here in four days from Malta of a defeat of the English in a descent at Abuker in which they lost six  thousand  men, among them three General officers one of whom is General Abercrombie.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
